Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record does not teach alone or in obvious combination the totality of the limitations of the claim.  In particular, the prior art of record does not teach the controller configuration of dynamically selecting a load type.
As to claim 2, the prior art of record does not teach alone or in obvious combination the totality of the limitations of the claim.  In particular, the prior art of record does not teach the controller configuration of dynamically selecting a load type based on both the claimed first time and the calculated peak time.
As to claim 4, the prior art of record does not teach alone or in obvious combination the totality of the limitations of the claim.  In particular, the prior art of record does not teach the controller configuration of dynamically selecting a load type based on both the claimed first time and the peak time.
As to claim 20, the prior art of record does not teach alone or in obvious combination the totality of the limitations of the claim.  In particular, it does not teach the controller configuration of dynamically selecting load types for first and second loads, the second load type selected after sensing only a subset of the plurality of times.  For purposes of this claim, “time” is interpreted to represent distinctive periods of time durations.  The plurality of times is interpreted to include periods of time such as a sense time (see claim 1; or “first time” as recited in claim 2) and a peak time (as recited in claim 2).  Thus, claim 20 is interpreted to require, by way of example, that the load type is selected for the first load based on a sense time period and a peak time period (the plurality of times) and the load type is selected for the second load based on only a sense time period (a subset of the plurality of times) before sensing at least one (another) of the plurality of times (the peak time period).  The limitation that recites “after sensing only a subset of the plurality of times and prior to sensing at least one of the plurality of times” is interpreted to mean “after sensing only a subset of the plurality of time periods and prior to sensing at least one of the plurality of time periods other than the subset of the plurality of time periods.”  This claim is interpreted to represent the embodiment of fig. 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711